internal_revenue_service appeals_office number release date date date p o h legend ae a department of the treasury person to contact employee id number tel fax refer reply to ap in rez private_foundation modification form required to be filed ‘980-pf tax pertod s ended last day to file a petition with the united_states tax_court not applicable uil - ce dear certified mail this is a final adverse determination as to your private_foundation classification under sec_509 of the internal revenue cade irc your foundation status as a public charity as described in sec_509 has been modified to that of a private_foundation aa provided by irc section s09 a effective 2x xx xoo you have agreed to this modification our adverse determination was made for the following reason s you de not meet the tests required of a supporting_organization described in sec_508 these tests include the orgarizational and operational tests under sec_509 the relationship_test under sec_509 b and the lack of disqualified persan control teat under sec_50xa c contributions to your organization remain deductible under sec_170 of the code you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have fo file petilion in a united_states court the taxpayer_advocate can however sae that a tax matter that may not have been reealved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate agsistanos ifyou have any questions please contact the person whose name and telephone number are shown in the heading of this letter ‘sincerely team manager ge department of the treasury ‘iréemal revenus service tas manne and government entitce legend org name of organization ein ein of organization nn name of individual ors taxpayer identification numbar ein form tax_year s endod dac xx 200x pereon to gantaciid number contact numbers telsphone fax cartiied mai - retum receipt requested dear nn we have enclosed a copy of our report of examinetion explaining why we propose madifying your private_foundation_status under sec_508 of the intemat revenue code code ‘your exempt stetus under pection of the code is still in effect if you accapt our findings take no further action we will issue a final letter modifying your private_foundation_status hf you do not agree with our proposed modification of private_foundation statua you may provide additional information that you would like to have considered or you may submit written appeal the enclosed publication the examination process and publication exempt_organization appeal procedures for unagreed issues explain how to appeal an intemal revenue service irs decision publication also includes information on your rights as taxpayer and the rs collection process ifyou request a conference with appeals you must submit a written protest within daye from the date of this letter an appeals officer wil review your ase the appeais offios is independant of the diractor eo examinations the appeals_office resolves most disputes informally and promptly letter catalog humber ‘you may aiso request that we refer this matter for technical_advice as explained in publication if wa issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the ieaue that was the subject of the technical_advice it we do not hear from you within days from the date of this letter we wilt process your case based on the recommendations shown in the report not protest this proposed detarmination within days from the date of this letter the ars will considar it to be a fallure to exhaust your avallable administrative rentedies sec_7428 of tha code provides in part a dectaratory judgmend or decrae under this section shall not be issued in any proceeding unless the tax_court the claims_court or the oistict court of the united_states for the district of columbia determines that the organization involved has exnausted iis administrative remedies within the intemal revenue service we will then iasue a final letter of examination if you do for established irs procedures such ax the formal you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate ‘assistance not substitute appasis process the taxpayer_advocate cannot reverse a legally cormect tax_determination or extend the time fivad by taw thet you have to file a petition in united_states cour the tsupayer advocate can however sea that a tax matter that may not have been resolved through normal channels gete prompt and proper handing you may call toll-free and ask for taxpayer_advocate assistanos if you prefer you may contact your local taxpayer_advocate at it you have any questions please cail the contact person at the telephone number ‘shown in the heading of this letter the most convenient time to calll if you write please provide a telephone number and if we need to contact you ‘sincerely marsha a ramirez director eo examinations letter cala number 34814r ‘thank you for your cooperation enclosures publication publication report of examination ’ am 886a bipuinaat of be teeny tonal tones boe explanation of items ‘schedule noor exhibit name of taxpayer ‘yeor penod eaded primary issue ‘whether the xe0on0000a0er shoutd be reclassified a4 an organization that is private_foundation defined in lr c sec_508 because its nol a supporting_organization under section dollar_figure a facts ‘the sovobo0000k was created with a declaration of trust destaration on s000x by founder and trustes and founder pursuant to the declaration the trust was created for the purpose of establishing an organization which és described in sec_501 and irc so8 a ‘the dectaration provides that the founder renouices any power to delemine or control by alteration amendment revocation termination or otherwise the income or principal of the trust eatete ta addition the declaration iso provides thal tha founder renounoes any interest either vested or sonllngend including any raversionary interest or possibilty of ceverter in the income of principal of the ‘trust estate in xc0903g9gnk received notification that it was recognized as exempt from federal texatlon under sec_501 because it was described in section dollar_figure c and that was classified as other then a private foundstion because met the requirements gf saction in its form_1023 application_for recognition af exemption the organization represestted that ie board ‘which inchides a member chosen by the primary chartty wil meat with the goveming board_of the primary chartty to establish the use of these distributions is intended that the distributions wall be used ‘each year to carry cut of fund ane of the programs or functions of the primary charity contrary to its assertions the organization's board did rot maot with the gaverning board_of the primary charity further the organization's support was aot used to cary out specie program or function of the mary charity ‘ths dectaration requires thal each year the trustog distibute of the adjusted_net_income to the distribute a total af of the adjusted_net_income to one or mors identified charrable organizations or to the primary charky as directed oy the majority of the board_of directors he board’ schedule a of the trust document identifies the supported charities schadule a has one hundred and fourteen organizations sted including the elghisen charities to its scheduta a sec_2 of the declaration stats that in the evant the trustes detarmines n the trustee's sole and complete discretion that the trust fund is too smatl to economically administer then i such event the teustes shall distribute the rust fund in hs entirety auiright and free of trust to such organization or organizations ‘complete discretion shalt determine ‘the declaration provides that the boacd shall be the governing body of the trust and that the members ‘of the board shall be determined a8 follows as described in sec_170 of the code es the trustee in trustee's total and the naned primary cherity ta additfen to this distribution each yoar the trustee shall on date the omanization added ‘ one board member shall be appointed by the primary charity two board members shall be from the cuss consisting dlesosndents the family the other members of the baad shall ba appointed by a majorfy vote by the ramaining members of the boerd of m0g000m and s000000k and thelr foon 886-agarae ‘departeot othe teesuey- ftsaal reveawe berrice ane te srt fon 886a name of faxpayer rte explanation of iteme siehicno exhhit year period ended by the peimary chartty la the the xco0c0ce0cax from government grants this incamns was made up of dollar_figure ‘the organization has one member of tha board thet is sppointad oirectar for qevelapment at the xe000q schoo and hse been appalnted by the primary charity to sit oct ‘the organization's board however she ts not listed on tha trust's forms b0 as a board member during the zooaoc00000 gave the 00ac school hid total income af public support dollar_figure during the s00c schaol had total income of from donations yanqnecos000 does not designse that its grants be used for speciic projects or programs of the ‘school according to the charitable gift receipt malied by 20q0x schoo to the grant was put in an unrestricted fund xococncod0x doas net perform any services for tha primary charity in so000000000 gave grants to difleront chadities dollar_figure foundation dollar_figure schoo and son9000k foundation are listed on schedule a fprent to the school forthe year endina auaust from interest grant to the coco school for the yeer ending august to to opgonuek of these only thie income was muds up of foundallon te xoaagonnx an dollar_figure to x000 school dollar_figure fromtuition and dollar_figure com tuition and ‘from interest gave fo the a00d0000 is not specified on schedule a the trust gave grants to different organizations dollar_figure and dollar_figure in-200 ro00vnce00u gave grants to different omanizations dollar_figure this grart wes made to the sxa7000000001 dollar_figure vooe e school only tha roan choo wats listed on schedule a tox0g00 school dollar_figure to z000n000r to 2000k school dollar_figure ove and dollar_figure to to s0000000 per the form the board voted to aud elghteen charities to the list of charities on schadute a ‘qn deveriber ‘the charities added were the ones that had necelved donations én the past and that were nat listed on ‘schedule a yevovouogaon holds annual meetings in december at each mesting the fmancial records are shown to ‘the board they discuss how much éunding forthe sexx school the minutes show the board approves the assets lae the donations afler the donations were already made in thal year thare la no discussion on or where the money should be invested ‘seatlon dollar_figure provides unless they are deporibed in section sos a - that organizations described in sec_501 c are private_foundations section excepts from private_foundation claselficalion organizations that are a the functions of ccyanized and at all ines thereafter operated exclusively for the benefit of to perform orto carry out the purposes of one of more specified organizations described in subsecton sec_508 ax1 or b operated suparvised of controled by or in connaction wilh ons of more organizations ascribed in subsections a t or s0 a and c not controlled dractly or indirectly by one of more disqualified persons other than foundation managers and other than organizations described in ‘subsections a or foun 886-apaacy ‘deparencat of tho teeesuty tomewel revo borer pane ‘ deparment of fie mccoy tonal ra sea form_8 name of taxpayer explanation of items schedule no or eabibie your period baded income tex reguiations sec_1_509_a_-4 regarding the organizational_test a orgentzation must meet proves fn general -an organtzation is organized exclusively for one or more of the purposes specified in section a a only if its artioles af organization as defined in sec_1 c - awad limk the purposes of such organization to one or more of the purpoaes sec_506 a a do not expresety empower the organization to engage in activites which are nat in furtherance of the purposes referred to in subdivision of this subparagraph ww state the specified publicly supposted crganizations on whoas dehaw such is to be operated within the meaning of paragraph d of this section -ompanization gi do not sxpressty empower the organization to operata to suppoit or benefit any ‘organization other than the specified publicly supported organizations referred to in ‘subdivision i of this subperagraph set forth inn income_tax regutetlons sec_1 e -4 reganting the opetational test ‘ocyanization must meet provides permiiesibis denaficiartes a supporting_organization will be regarded as operated exclusively to support one of moss specified publicly supported organizations hevpinatier referred to-as the operational_test anty if engages solely in activites which support or benefit the ‘specified gublicly supported organizations such activities may incite making payments to ar for_the_use_of or providing services or fadiites for individual members of the charrable ctass benefited by the specified publicly_supported_organization a supporting orpanization may also for example make payment indireatly through exiolher unrelated ormenization o member of charllabie class benefited by a specified publicly_supported_organization bul only if such payment ‘constitutes grant to an individual rather than a grent to an organization in determining whether a ‘grant is indirectly to an indivktual rather than to an organization the same siandard shall be applied in ax of this chapter similarly an organization will be regarded as operated exclusively to support or benefit one or more specified publicly supparted organizations even if it ‘supports of benefits an organization other than a private_foundation which is described in sec_501 and is operated supervised or controlled directly by or m conection with such pubiicly supported organizations or which is described in sectlan a b however an organization ‘ll not be reganted as operated exclusively if any part of ‘other than supporting or benafiting one or more specified publicly supported organizations ts activwles is in furtherance of e purpose permissibte activities a supporting_organization is nat required to pay aver its income to ‘tha publicly supported organizations norte to meet the operational_test il may satisfy the teat by using its income to carry on am independent activity or program which supporis ar benefits the ‘speciied publicly supported organizations all such support must however be imibed to permissible benefleiarias in accordance with subparagraph of thls parageaph the supporting conjanization may also engage in fund ralsing activities such ap golicitations fund raising dinners ‘and unrelated trade of business lo raise funds for the pubsoly supparted organizations or for the porrnisetble benefiokates porm 886-arne ce of the teenmary - faternal reveave bervice patan ‘departenent srt eti form bbga name of taxpayer schahie noor eahibit ‘year period ena explanation of items income_tax regulations sec_1 -44 regarding the nature of ralationships required for ‘ sec_509 organizations provides fu generat -gaction t2 descrites the nsture of the relattonship required between sec_501 organization and one or more publicly supported organizations carder for such sec_504 organization t quailty under the provisions of secon ax3 to meet the requirements of section s0g ax3 an organization must ba operated supervised or contratied by or in connection with one or mora publicly supported crganizations if an organization does not stand in one of such relationshipa as provided in this paragraph to one or ‘more pubacy supported onganizations ris not en organdzellon casctibad in section sow a s types of reiationships - sec_509 3xb sets forth thrae differere types of elalionships one of which must ba met in orderto meet the requirements of subparagraph t of ‘this paragraph thus a supporting_organization may be operated supervised or coniratied by supervised or controlled in connection with of gil opereted in connection with ona or mare publicly supported organizations requrements af relationships -although more than one type of relationship may exist it any one case any relationship described in vection a b must insure that tha supporting omganization will be responsive to the needs or demands of one or more bublicly supported orgartizations and the supporting_organization will constitute an integral part of or maintain a significant invelvernent tn the aperations of one or more publicly supported omanizations genera description of refationships --in the case of supporting organizations wilch aro operated supervised or controlled by one ar more publicly supported organizations the istinguishing feakure of this typo of relationship is the presence of substantial degree of direction by the publioly supported organizations aver the conduct of the supporting_organization ‘as desoribed in paragraph a ofthis section in the case of supporting organizations which are supervised of controlted in conection with ona or mom publicly supported organizations the diatingulshing fealure is the presenca of commort supervision of controt among the govemaig bodles of a erpanizations involved such as the pressrice of common direciors as described in paragraph h of this section in the case of a supporting_organization which is operated in connection with are or more pully aupparted organizations the distinguishing feature is that the supporting_organization responsive to and significantly involved in the operations of the publicly_supported_organization es descrined in paragraph d of this section income_tax regutations sec_1 a -4 provides guidance on the maaning of operated supervised or controfied by as follows ewch of the items operated by supervised by’ and controlied by’ as used in section the policies programs src presupposes a substantial degree of direction aver activities of a supporting_organization by ons or more publicly supported organizations the relationship required under any one of these terms is comparable that of a parent and subsidiary where the subeldlary s under the direction of and accountable or sasponsibis to the form 886-agierscs ‘deparement of the teamtury - fnteroel ravens service paces a ‘bape ie trang ta tom sega name of taxpayer schedule noor brhibic ‘year fetiod gated explanation of items raven aan parent organization this retationship is established by the fact that a majority of the officers ‘rectors ar trustees of the supporting_organization ars appainied of elected by the governing body mambers of the governing body offloers acting ia their official capacity or the membership af ana or mors publicly supported omanizations wa supporting_organization may be operated supervised ar controted by ans or mora publicly supported arganizations wihin the meankig of section sob a even though its governing body is not comprisad of representalives af ihe spacified publicly supported gryanizations for whose benef itis operated within the meaning of section soo a a a supporting omanization may be operated supervised or controfiad ty one ar more publlcty ‘supported organtzations within the meaning of sec_809 and be operated for the benefit of one o more different publicly supported organizations within the meaning of sec_509 only fit can be demonstrated that the puspoges o the formar omanizations are carried aut by bestefitiny the latter organizations income_tax regulations sectian a -4 t provides guidance on the meaning of supervised controlled in connection with as follows in onder fos a supporting_organization to be supervised or controsed in connection with one do not provide connaction wit as follows or more publicly supported organizations there must be caramon supervision or control by the persons supervising of controlling bath the supporting_organization and the publicly supported ‘rgentzations to insure that the supporting arganization will be responsive to the needs and requirements of the publicly supported ompanizations therefore in order to meet such requiremerd the vontrol or management of the supporting_organization must be vested in the same persons that control or manage the pubfoly supported omanizations income_tax reguistions sec_1 a -4 provides guidance on the meaning of ‘operated in a supporting_organization will not be considered to be supervised or controhed in connection ‘with one or mors publicly supported organizations if such organization merely makes payments mandatory ar discretionary to one or more named publicly supported organizations even ifthe cbligation to make paymems to the named beneficiaries is enforceable uradey state taw ty such beneficiaries and se supporting organization's governing instrument contains provisions whose ‘effect is described in section s08 e 1a and e such arrangements a sutficiont connectian between the payor organization and the neade and requirements of the pubticty or contrat in conection with such organizations supported_organization fo constitute eupervisions general nite of this paragraph a supporting orpanization vali be considered as being operated in cannection wah one or more publicly supported organizations onty if t meets the responsiveness test whlch ie defined in subparagraph of this paragraph and the integral art test which is defined in subparegraph of this paragraph responsiveness test the responsiveness test the organization is responsive to the needs or demands of the for purposes of this paragraph a supporting oryanization wall be consiiered to meet except as provided in subdivisions il and ll ofthis suoparagtaph and subparagraph of ie trcanay toteaal revere service daren depenovar form 886-ageraey fors 886a ‘name of taxpayer revenue explanation of iteme teh noor bahibit ‘year peaiod ended ‘parton fia teanry- thar ce publlely supported organizations within the maaning af this subparagraph tn order to meet this test efter subdivision il of subxivision ni of this subparagraph must be satisfied of the pubnialy supported e one or more officers directors or busters of the supporting_organization ere elected ‘or appointed by the officers directors trustees or membership of the publicly supported ‘organizations t one of more mambers of the governing bodies ‘organizations are also officers directors o trusiaes of or hoid ather important offloes in the supporting organizations or de the officers directors or trustees of the supporting_organization maintain a close and continuous worklng refstlonship with the officers directors or trustees of the publely supported organizations and by reaaon af a of ofthis subdivision the offloers directors or trusteas of the publicly supported organizations have a significant voice in the investment policies af the supporting_organization the timing of grants the manner of raking them and the selaeiion of recipients of such supporting organizetion and in otherwise dlracting the use of the income or assets of such supporting_organization imtogral part toot genera ne a the supporting_organization is a charitable_trust under state dave bach speciited publicly_supported_organization is a named beneficiary under such charftable trusts goveming instrument and the beneficiary organization has the power to enforce the trust and compel an ‘zocounting under state taw for purposes of this paragsapn a supporting arpanization will be conakiered to meet the integrat part teat if it mointains a significant involvement in the opertions of one or more publicly supparied organizations and such publicly supported emanizations are in ‘um dependent upor the supporting arganization for the type of sunport which it provides in onder to meet this tost either subdivision i of eubdivéslon il of this subparagraph must be satisfied ths potivities engaged in for or on behalf of the publicly supported organizations are activites to perform the functions of orto camy oul the purposes of such organizations and but jor the involvement of the supporling organization woukd normally be engaged in by the publicly supported orpanizations themselves aly a the supponing onganizstion makes payments af substantially_all of tts income of forthe use of ane or more publicly supported organizations end the amount of support fecelved by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such orgenizetions to the operations of the supporting_organization tn action a substantial amount of the total support af the supparting organization must those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supparting organization excepl as provided in form 886-ajne ‘depurenens of the tranpary inveraat revenue seevise panne whe foen 886a name of taxpayer explanation of irema schedule ne or exhibit ‘year period ended oe tray tol rone bae tape of the or acliviy is a of support received from supporting_organization may be of this subdivision the amount of suppart recelved by a publidy supported argandzation must cepreserd a suffloient past of the organization's ttal suppon so as to insure such attentiveness in applying the preceding gantence if such supporting_organization makes payments to o for he use of a particular department of school of a university hospttal of chufeh the olal support af the depertmant or school shall be substiued for the total ‘support of the beneficiary organization b even where the amount af suppott recelved by a publicly supported benefictary ‘arganization does not rapresent a sufficient part of the beneficiary organization's total ‘support the amount sufficlant to meet the requiramants of this subdivision if ft can be damonstrated that in order to voli the rteruption of the carrying on of m particules function or aetivty ther denefiolary organizetion will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization beneficiary organization earmarks the supporl received from the supporting_organization for' particular program or activity even if such program or activity is not the beneficiary organization's primary program or activity so tong as such programs substantia ane all pertinent feotors inciuding the number of beneficiaites the fength and nature of the relationship betwean tha beneficiary and supporting_organization and the purpose fo ‘which the funds are put as iustrated by subdivistan gllybp and of this subparagraph ‘vill be considered in determining whather ine amount of support received by a publicly supported beneficiary organization is sufficient to insure the altentiveness of such arganization to the operations of the supporting_organization normally the attentiveness of s bereticiary orjanization is motivated by reason of the amounts raceived from the ‘supporting organization thus the more substential the amount_involved in terms of a percentage of the publicly supported organization's total support the greater the uketinood that the required degree of attentiveness will be present however in determining whether the amour received from the aupporting organization fa sufficient inae the altentiveness of the beneficiary organization to the operations af the supporting_organization inckiding attendiveness to the nature and yield of such ‘supporting organization's investments evidence of actual attentiveness by tha beneficiary argenization is of aimost equal impostance an example at acosptabie evidence of actual atlentiveness is the bmposition of a requirement tht tha supporting_organization femish reports at least annually for taxable years beginning after date tothe beneficiary organization to amsist such beneficiary organization in insuring that the supporting_organization hes invested tts endowment in assete productive af a reasonable rate of retum quking spprecistion ito account aret has not engaged in any activity wvich wauld give tise to liablity for a tax imposed under sec_4941 sec_4963 or hf such organization were a private_foundation the imposition ‘of such requirement within days after oclober will be deemed to have tatroactive affect to date for purposes of delemining whether a supporting ‘organization has met the requirements of this subdivision for ws first two taxable years beginning after deceribar the ésnposition of such requizement is however morely ane of the factors in determining whether a supporting_organization is compkying ‘with this subdivision and the absence of such requirement will not preclude an ‘organization from classification as a supporting_organization based on other factors form bb6-achev pane of the treasury internal revenue stevice department fom 886a abe trey teed reva sor bape explanation of items name of taxpayer schechle no of exhibit year period bodcd however where none of the benaficlary organizations 's dependent upon the supparting organization for a sutficiant amount af the banefiotary organizafion’s support ‘within the meaning of this subdivision the requirements of this subparagraph will not be satisfied even though such beneficiary organizalions have enforceable rights against ‘such organization under steta law revrul_76_208 1978_1_cb_164 held that a charitable_trust desestbed in sec_501 c did ‘cot satisly the substantially af requirement of the integral pant test set forth in sec_1 a a ik3 iid a of the reguiations and was therefore not x supporting omanizatian the trust instrument provided that peroant of the trust income was to be distributed annually to a specified chureh with the semaining peroant to acoumuigte until inoorne yeas to be disinbuted the term substantially_all mean sec_85 percent or more to the church ‘the service stated that for purposes the origina compus doubled st which time the enlire ennual of the integral part test income_tax regulations sec_1 a -44 regarding contrat by 2squatified persons provides n dn poneral -under the provisions of section a c a supporting omanization may rot be controlted directly or indirectly by one or mare disqualiied peraans defined it section otner than foundation managers and other than one or more publicly supported organizations if a pergon who 4s a disqualified_person with respert to ‘supporting organization such se a substantial_contributor to the supporting_organization is appotnied or designated as foundation_manager of tha supporting_organization by a publloly supported beneficiary organization to serve as the representative of euch publicly ‘supported organization then for purposes of this paragraph such person wil be regarded ‘86 clequalivied parson rather then aa a representative of the pub oly supported ‘arganizetion an organization will be considered cordralied for purposes of saction ‘509 c i the disquifified persons by aggregating thele votes or pasttions of ‘authority ray requie such onganizatton to parforrn any act which slonificantly affects tte ‘operations or may provert such orantzation from performing such act this inches but is cot limited to the right of any substantial_contributor or his spause to designate annually the recipients from among the publicly supported orgenizations of the income attributable ta his contribution to the supporting_organization except as provided in subperagrepit of this paragraph a supporting_organization will be considered to be cantrofled directly or indirectly by ene or more dlequalfied persons if the voting power of such persons i sec_50 ‘percent or more of the totn voting power of the organization's governing body or if one or mora of the total voting power of the onankzation’s goveraing body ar if ane or more of such persons have the right to exercise veto power over the actions of the organization thus it the gaveming body of a foundation is composed of five trustees none of wham has veto power over the actions of the foundation and no more than two trestees ere st ‘any time disquedified persons such foundation will not be considered to be cantralied of indirectly by one or more disqualified persons by reason of this fact stone rectly howaver all pertinent facts ard ciroumstances including the nature diversity and income yfald of an organization's holdings the tengih of hime particular etocks securties or other are retained anct its manner of exercising tte voting rights with reapect assets to stocks in viiich members of ts governing body also fave some interest sonekicalin in datemining whether a dloqualifiad parson does in fact indirectly control an arpanization wilt be taken into government's position fon 686-agmaey deparement ofc tarun tneaal revere serie derm 886a tom om ‘name of taxpayer tchudule no of exhibit ‘year period ended explanation of lteme fi tt rion oe di the definkion of a private_foundation és intantionally inclusive so thai all lis the govemment’s position that the o0c0cc000c should be re-ciassified as a private_foundation due to congressional concerns about wide-spread abuses of their tax-exempt status by prlvats foundations private_foundations were defined and subjected to significant regulations and contrats by the ‘tax reform act of orgonizations exempted from tax by sec_801 are private_foundations excepl for those specified in irg sec_50r a through t c mame ‘603_f2d_1274 ‘the organization claims it is axoapted from private_foundation statues and not subject because kt meets the requiraments af irc which defines supporting organizations public chastlea forganizatlons described in sec_507 hel meet the requirements of sec_509 anc sre excepted ftom private_foundation_status an the theory that their exposure fo public ‘sorutiny and thelr dependence on public support keep them from the abuses t which private_foundations ‘ere subject supporting organizations are simitarty excepted fram privale foundation stelus supporting scyanizations are excepted if thay are subject fo the scrutiny of public_charities thal provide sufficient ‘versight to keep such supporting crpantzstions from the types of abuses which privete foundations awe prone quarrie f 2d pincite ‘to be classified as a supporting_organization under sec_502 an organization must mest atl thres of the following tests to chapter rule sec_1277 or trustee a family_member is defined as spouses or ancestors or lineal of the organization of a farnily member of the substantial contrtautor officer ratationship tast under lr c dollar_figure axem the aruanization must be aparsted organizational snd operational teats under lr c bod e a the organization must bo arganized and operated exclusively for the benefit of to parton the funolions of af to carry oul the purpases of ane or mors pubifc cheriies supervised controtted by or in connection with ane or more pubtio chavtiies lack of disqualified_person comtro test undar sec_508 2xc the organization cannot be controlied directly or indirectly by one of more disqualified persons a diequslifes person is degoribed in 1r c dollar_figure it includes eubstanttat contributor an officer director or trustee ‘rector descendents and thelr spouses ‘overall thoss tests are meant to ensure that a supporting_organization is reeponsive to the neada of public charity and fntimately invatved in ts apersiions and that the public chatty or publicly_supported_organization is mativeted to be attentive to the operations of the supporting_organization and that tis not contralled directly established that ht satisfied the orjanizationsl opsraticnsl retaionship and bie disqualited parson coniral tests it s not a supporting orenization under sec_50 ax3 orgatizational and operational tests the organtzation is not omantzed to benefit one or more specified publlety supported organizations pursuant to treas reg sec_1_509_a_-4fii the specified publicly supparted organization s on whose behalf the organization is to be operated and cannot expressly empower the organization to support ov benefit any organizations other than the form 886-amaaa deperancat othe tennuy -lnraal revenue fevice omer oe or indirectly by disqualified persons because the organization has net and iv an organization's goveming instrument must state forn g64 ‘name of taxpayer ‘schedule noor exhibit ‘year pesiod endod explanation of items a specified publicly suppoited oranization a ‘the oxanization’s dlssohdion clause allows distributians to ‘organizations otter than the specified publicly supported organizations upon termination of the organization the possible beneficiaries are not arrited to the xcqv00x schoo orto the organizations specified on schedule a of the xx0vqx0c000 dectaration of trust therefore the orpanizational teat is not met soe quairla sunrs hokling that the organizational_test was nat satisfied whers the trustee had ‘the power to substilute bensficiartes when in the judgment of the trustes the uses of the named benefictertes became unnecessary undesirable impracticable impossible or no longer atiaplad to the needs of the public ‘aciditionalty the operational_test is nol satisfied in the years under examination the organization contifbuted to charles nai fisted on schadite a xsosquonct xa000000r 10000000kk yaco000 shoal and 20vod09d00 were not listed on the schedula a of the trust document when the gant were made to them because the organization glves grants to orgenizations that are not ‘specified on schedule a and because the public charity the xocava000000 is not expanized and operated exctusively to benefit one of more publicly supported charities speciied in the organization's dectaratlon of trust trustee con give the remeiuina assets at dissolution to any rolationship test ‘as bet forth in sec_1 a -4 there are three perniesible relationshies operated ‘supervised or controlled by b supervieed or controfled in connection with and operated in ‘cornection with one or mors publicly supported omenizations in ante to establish the first type of retalonshilp the goveming body officers or members of the putilcly eupperted charity have to appoint the majority of the baard members afficers or trustees of the supporting_organization to establish the bocond ype of relationship the supporting ergonization and supported organizetion hava to have common supervision or be controlled by the same persons tn this case only ang membor of the supporting organizatlon’s baard is appoinied by the supported_organization ‘that pergon is not even fisted as a bosid member on the forms filed by the trust tharstore neither of these two relatonshins are established ‘the third and final relationship possible for section a organizations is ihe opersted irl connection vwith' relationship which requires that the supporting_organization be responsive to the needs or dernanda of ths publicly supported organizalion and consitute an integral part of or maintala significant involvement in the affairs of the qublicty supported orgsnization this relationship is satisfied vwhiers tho supporting_organization rmeets hoth the responsiveness and integral parf' tests tn onder to meet the responsiveness test either sec_1_509_a_-4i or lip must be sattefied ‘treas reg sec_1 a -4 requires inat the board member appointed by the suppmted organizalion hava a significant volce ia the aperations of the suppoiting ongenization ‘there were annual meetings of tha board hex in december farnily one is the trustee's accountant one appointed by the xoxdx school and there is one other the minutss of the meetings of tha organization indicate there are no discussion on the investments of the organization and the beard votes on the donations after they have been made thus there is no indication thel the board member appointed by the supported_organization who is not evan recognized w board member on the foms g90 had a significant volce in the investment policies of the supported osgenizatian ‘toust v comminsioner t c memo of i the siming of grants or the selection of recipients see roe foundation charitable of each year thera ara five mornbers of the hoard two are from the form 886-age e3 ‘departesent of the tressury - tntaroal reveane service pane ife foun 886a name of taxpayer schedule no or exhibit yeu period baded explanation of inema ‘depareriont of the tieaauy - interne’ reverie servier ‘atemaiively the supporting_organization must be a charilable bust under state lav and each specttio pubkoly supported arganization rrusl be named beneficiary under the chartable trust's goveming inetrument and wie beneficiary organizetion must have the power to enforce the trust and compel ant ‘aaoounting under sate law treas reg sec_1 -4 k2kii sec_2 of the trust states the ‘trustee shat distribute of the nat income of this trust fo the x00 school sec_2 states a total of of the net_income shall be distrituted to ane or more tha organizations listed on echedule a tn and thers were one hundred end fourteen organtzations usted on schedule a only ‘ne the school is entitfed ‘organization is not raquired make any payments o the other one hundred and thirtaen orgenizations ‘therefore the ather one hundred and thirteen specified publicly supported oanizetions cannot teaftstically ba considered aamed beneficiaries because the trust does not require the trustees to make ‘any distributions to these organizations and the organizations cannot compel the trustee to make distributlons to them under state ta furtharmora the trusi gave grants to organizations that were not named benefictaries under the governing instrument af the ume the grants ware made to receive a porlion of the organizatian's net_income the of the ‘rasponsivensas tests ‘therefore the organization doss not mest elther ‘while the responsiveness test quaratees that the publicly supported arganization can influence the ‘activities of the supporting_organization the integral part tasa ensures that the publicly sipported ‘organization will be motiveied to attend to the operations of the supporting_organization the integrat part ‘est is considered to have been sallfied ifthe supporting_organization maintains e signficant invotvernent in the operations of one or more publicly supported organizations and the publlcty supparted ‘organizations are in lum dependent upon the supporting_organization for the type of suynport which h provides treas reg a -4 in order to meet the integra part test elther sec_1 gn of i must be satisfied sec_1 a -4 provides that the activities engaged in for or on behalf of the publicy ‘supported organizations must be activities to pasform we funclons of or to carry out the purpases of -sudh organizalions arxd but for the involvement of the supporting_organization would normally be ‘engaged in by the qubliely supported organizations themselves thus this part of the integral part test apples in those situstlons in which the supporting_organization actually engages in activilias on behalf of or for the benef of the publoly supported organizations as apposed to sirnply making grands to the publicly supported organizations compare to treas reg big_number a -40 which sets forth the ules of tha integral part test applicable to supporting ofmanizations that make payments to ar forthe use cof publicly supported organizations see also oe foundation tcmemo_1969_360 guddaback ‘memeral fundy commissioner t c memo the organization dose nat ment this test because doas not perform any activities for or on bahalf of the publicly supported organizations ‘organization only makes grants to publicly supported organizations because the organization anly makes grants to publicly supported oryanizations the applicable rules for satisfying the integral part test are in treas reg 609a -4 this seciion of the regulation has the following basic requirerserts payment of aubstamicly all ofits inoome ta publicly supported arganizations the amount recelved by one publicly_supported_organization must be suffictent to motivate t to pay attention to the operations of the lotal support of the organization must go to those publicly supported onyanizations attentiveness faquiramont of the supporting_organization seid a substanial amount that meet the ‘the ih the present situation the oranization does distrbule substaniially all of ts net_income however ‘treas rog sec_1 -4 gika provides that the amount of support received by a publicly supported form 886-agurtc pawen -1 oppartsyeat of die treenury - inseraal reveave service en rga depart te saya eaves sa explanation of items shahde noor bidebit year feriod eaded ome name of taxpayer ‘organization must represent a autficlent part of the organization's total support so as to insure atfentiveness treas reg sec_1 s -4 uikb providea that a supporting_organization can meet the atlentiveress requirement even where the amount of support racetved by ane publicly supported ‘organization does nat represant sufficient part of the publicly supported organization's total support i it can be demonstrated that eupport is earmarked for a substanlial program of the eublicly supported ‘organization that would be intoruptad without the supporting organization's support and finaly sec_1 -4 provides that al pertinent factors will be considered in determining ‘wheter the amount of suppart recelved by publidty supported ompanization is sufficient to insure the altentiveness of such organization to the aperationa of the supporting_organization tt goes on to note ‘the importance of the percentage of the incama received from tha supporting omenization is in determining if the pubticly supported_organization win have the requisite degree of attentiveness and concludes thet evidence of actual attentiveness is almost a important and dollar_figuredollar_figure -in200 during the years ending august dollar_figure and the socox schoo had sunport of in and ‘ben lanner cir to ineure the attentiveness of the organization stespectively the organization gave grantsof9 inc v commissioner memo gid 389_f3d_606 provided less than of the sooun schoot's total support this bevel dollar_figure dollar_figure __1n ‘of support is nat sufficient foundation another way to eneet the iniegrel part feet is for the supporting_organization to earmark the donation fora pardoutar program or activi af the supported_organization end the program is eudstantlel one in this caee the danatons are not earmarked for a speciic program the amgurés were put into the ganeral savings gosounk of the supported_organization which had the discration over when and how the suppor wesused see guddeback memorial fund v commissioner t c memo finally in considering alt pertinent factors there fs no evidenoe that the xo000c schoo wae attentive to the oigenization's aperations there evidence that the individual appointed by the primary charity ‘waa involved in the gacisions regarding aivestments andor operations of the organtzation accordingly the doas not meet the relationship_test because i has not mat the responsiveness test or the ‘comtrat imagral part test ‘ sec_1 -4 provides that for purposes of section s08 a c an erganizalion will bo considered controlied the person by reason of his position of euthortty may tequira the organization to perform any act which significantly affects ils operations of prevents such organization from performing such act aa facts ard circumstances are taken into consideration in determining whether ‘lsqualified pereon controls an organization td as founder substantial_contributor trustee and bosrd member af the organization a disqualified_person althaugh cther individuals were isted as board members hey do net appear to have been involved in any way wih the govemianice of the organizetion in either its investments or operations tho other individuals were fisted in name onty as board members accordinaly the contral test has not been sailsfled ‘conclusion form 886-aan 4ty pere ‘dapermneat of toe treasury -inteaal revenve service bea om fons ‘name of taxpayer sehicnoo eshibic yeus petiod ended pa te ta-tas er explanation of items ‘the se09ucd000e cannot be classified as a supporting crpanization because it has not established that sat forth in sec_1 a -4 through therefore thas meet the requirements ‘tls tha government's position thet the waovcbo00c shauld be reciassified as a privale faundation ‘this determination is effective beglimning form_990 pf ratum of private_foundation should be fired for the tax_year ending s9000c0u0vdd0odk ‘sbsequent retums are dus no tater than the dey of the month following the close of the foundation's accounting pelted for tax_year ending form_9901 pf is dita note form_690 pf is required for each tax_year uti private_foundation_status s terminated under irc s07 form b86-atnonts depararat of the teanury - intowad revenue svice pener e
